Citation Nr: 1642385	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-35 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty from June 1966 to May 1974.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The VA examiner who provided the November 2010 medical opinion and addendum appears to have based her opinion, that it was less likely than not that the Veteran's bilateral hearing loss was related to service, on the fact that the Veteran's hearing acuity was normal at separation from service. However, the Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing loss disability where hearing was at normal audiometric testing limits at separation. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, an additional medical opinion is required.

Clarification is also required concerning the Veteran's claim for service connection for a right knee disorder.  He has stated that he injured his right knee during service in 1963, and this his service treatment records erroneously recorded an injury to the left knee.  See Veteran's claim, received in June 2010; and service treatment record, dated July 8, 1963 (when the Veteran was an Air Force Cadet).  However, this was prior to his period of active service which commenced in June 1966.  On remand, he should be asked to clarify the circumstances concerning his claimed right knee injury.  Also, his treatment records concerning his right knee arthroscopy conducted in approximately July 2006 must be obtained.  See VA outpatient treatment record, dated June 1, 2010.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's updated VA treatment records.

2. Make arrangement to obtain the complete treatment records related to the Veteran's right knee arthroscopy conducted in approximately July 2006, as well as any private treatment records dated prior to this time.

3.  Ask the Veteran to clarify the circumstances concerning his in-service right knee injury, i.e., date, location, etc.

4.  After the above development has been completed, 
schedule the Veteran for an appropriate VA examination to assess his hearing loss and tinnitus.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  All indicated tests and studies are to be performed, and a comprehensive history concerning the Veteran's hearing loss and tinnitus must be obtained.  


The examiner should opine as to the following:

Is it at least as likely as not (meaning likelihood of at least 50 percent) that the Veteran's bilateral hearing loss and/or tinnitus had its clinical onset during active service from June 1966 to May 1974 or is related to any incident of service, to include his conceded in-service noise exposure and/or episode of otitis media in January 1967 due to a rapid change in air pressure while descending in an aircraft.

In providing this opinion, the examiner should consider and address:

 (1) the significance of any threshold shift(s) on audiograms during service (only the audiograms dated September 1966, September 1968, April 1969, March 1970, April 1971, April 1972, May 1973, and February 1974 should be considered); 

(2) the in-service treatment for otitis media in January 1967;

(3) the opinion from Jude Liptak, Au.D. that the Veteran's asymmetric sensorineural hearing loss is consistent with noise exposure, dated in December 2012; 

(4) the literature referenced by the Veteran's representative ("Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss", The Journal of Neuroscience, November 11, 2009  29(45):14077-14085  14077.) (See VA Form 646, dated December 11, 2014, and Informal Hearing Presentation, dated September 27, 2016; and

(5)  the Veteran's lay statements, to include on his VA Form 9, dated December 10, 2012. 

The examiner is specifically advised that a rationale which only takes into account findings of normal hearing during service and at separation will be deemed inadequate.

The reasons and bases for the opinion must be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, which reasonably explain the medical guidance in the study of this case.

5. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other .
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




